Citation Nr: 1818797	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-29 138A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa



THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2. Entitlement to an increased evaluation for major depressive disorder, currently assigned a 70 percent evaluation.

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).

4.  Entitlement to an effective date earlier than August 14, 2014, for the assignment of a 70 percent evaluation for major depressive disorder. 


REPRESENTATION

Appellant represented by:	Harry Binder, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K.M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2000 to October 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2013, March 2015, and December 2015 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

In March 2017, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that the claims file include records from the Social Security Administration (SSA) that were received in 2015.  At that time, SSA had denied entitlement to disability benefits.  Since then, the Veteran testified during the March 2017 hearing that she had reapplied for such benefits and was awaiting a decision.  Thus, there appear to be more recent, outstanding SSA records.

In addition, the Veteran testified that she had received treatment for her back two months after her military service from Dr. N. (initials used to protect privacy), a private chiropractor.  The file does not contain records from that healthcare provider.  Thus, on remand, the AOJ should attempt to obtain any outstanding records.

The Board also notes that a VA medical opinion was obtained in September 2015 regarding the claim for service connection for a lumbar spine disorder.  The examiner opined that the claimed disorder was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In so doing, he noted that the service treatment records did not document a diagnosis or treatment for a thoracolumbar spine condition.  However, the examiner did not address the Veteran's assertion that she had symptomology in service and thereafter or her claim that the disorder was due to wearing and carrying heavy gear and equipment.  VA treatment records dated in January 2013 and October 2013 documented the Veteran's report of chronic low back pain since 2003.  She also testified during the March 2017 Board hearing that Dr. J. had indicated that her back pain was aggravated by carrying heavy equipment in service.  Therefore, the Board finds that a VA examination and medical opinion are needed to determine the nature and etiology of any lumbar spine disorder that may be present.

The Board further notes that the Veteran was most recently afforded a VA examination in November 2015 in connection with her claim for major depressive disorder.  Since that time, her March 2017 hearing testimony and medical records suggest that the disorder may have worsened.  VA's General Counsel has indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the Board finds that an additional VA examination is needed to ascertain the current severity and manifestations of the Veteran's service-connected psychiatric disability.

Lastly, the Board notes that, in the December 2015 rating decision, the RO increased the evaluation for major depressive disorder to 70 percent effective from August 14, 2014.  The Veteran filed a notice of disagreement in January 2016 with both the disability evaluation and the effective date.  Although the March 2016 statement of the case (SOC) only listed the issue as entitlement to an increased evaluation, the RO did address the effective date issue in the reasons and bases.  Thereafter, a letter from her representative was attached to the May 2016 VA Form 9 that referenced the effective date issue.  Thus, the Veteran appears to have perfected the earlier effective date issue.  Nevertheless, the RO did not certify the issue as being on appeal, and the Veterans Appeals Control and Locator System (VACOLS) did not list the issue in any appeal stream.  Thus, the status of the appeal is unclear, to include whether the RO is undertaking any additional action or adjudication.  On remand, in order to ensure due process, the AOJ should determine the status of the effective date issue and readjudicate the claim.  If the issue remains denied, the Veteran and her representative should be provided a supplemental statement of the case (SSOC) with the applicable laws and regulations, and she should be provided the opportunity to elect a hearing on that particular issue.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all healthcare providers who have provided treatment for her lumbar spine and major depressive disorder.  A specific request should be made for treatment records from Dr. N. and for any treatment records dated since 2013 from Dr. J. (both are chiropractors identified during the March 2017 hearing).  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA treatment records.

2.  The AOJ should request a copy of any decision to grant or deny SSA benefits to the Veteran since 2015 and the records upon which that decision was based and associate them with the claims file. 

If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any lumbar spine disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file, to include the service treatment records, post-service medical records, lay statements, and March 2017 hearing testimony. 

The examiner should note the Veteran is competent to attest to factual matters of which she has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran has a current lumbar spine disorder that manifested in service or is otherwise causally or etiologically related thereto, including any symptomatology or injury therein. 

In rendering this opinion, the examiner should address the Veteran's assertion that she had symptomology in service and thereafter and that the disorder was caused by wearing and carrying heavy gear and equipment

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability is viewed in relation to its history", copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of her service-connected major depressive disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file.  

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the General Rating Formula for Mental Disorders.  The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's major depressive disorder.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability is viewed in relation to its history," copies of all pertinent records in the Veteran's claims file, or in the alternative, the claim file, must be made available to the examiner for review

5.  After completing the foregoing development, the AOJ should schedule the Veteran for a VA examination by an appropriate examiner.  The ultimate purpose of the examination is to ascertain the current severity and manifestations of the Veteran's service-connected disabilities, to include combined impact of those disorders and resulting impairment.

Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file. 

The examiner should elicit and set forth the pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and industrial capacity. 

If possible, the report should also indicate if there is any form of employment that the Veteran could perform, and if so, what type. 

A written copy of the report should be associated with the claims file.

6.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs. 

7.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

In so doing, the AOJ should determine the status of the appeal of the issue of entitlement to an effective date prior to August 14, 2014, for the assignment of a 70 percent evaluation for major depressive disorder (see discussion above).  If the issue remains on appeal, the AOJ should readjudicate the claim, and if denied, provide the Veteran and her representative with a SSOC that specifically addresses that issue.  The SSOC should set forth the regulations pertaining to effective dates.  Thereafter, the AOJ should offer the Veteran the opportunity to elect a hearing on this particular issue (March 2017 hearing only addressed the other three issues certified as being on appeal). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




